Citation Nr: 1725500	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-03 467	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee, postoperative, with scars.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right knee, prior to July 26, 2013, and in excess of 10 percent from October 1, 2013 (excluding the period where a temporary 100 percent evaluation was in effect from July 26, 2013 through September 30, 2013).

3. Entitlement to a disability rating in excess of 20 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003 with the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  A December 2011 rating decision increased the Veteran's disability evaluation for hemorrhoids to 20 percent, effective July 14, 2009, the date of the Veteran's claim.  A March 2014 rating decision granted a temporary total disability rating for the Veteran's right knee disability due to convalescence for the period from July 26, 2013 through September 30, 2013 and then assigned a disability evaluation of 10 percent for the Veteran's right knee disability as of October 1, 2013.       


FINDING OF FACT

On June 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


